Order entered January 7, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-14-01520-CV

                        IN THE INTEREST OF C.L., JR., A CHILD

                      On Appeal from the 304th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. 13-136-W

                                           ORDER
       The Court GRANTS the State’s January 6, 2015 motion to extend time to file its

appellate brief. We ORDER the State to file its brief on or before January 21, 2015.


                                                     /s/   DAVID EVANS
                                                           PRESIDING JUSTICE